DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 the applicant has disclosed that the two first gears are on the first track are in mesh with the two second gears that are on the second track in claim but only has disclosed only one set of racks in claim 1, rendering the claim unclear and confusing.  It is suggested that the applicant disclose “a pair of first and second racks spaced apart from each other” or similar language for clarity.  The phrase “each of the first gears meshing of each shaft” renders claim 1, unclear and confusing.  Applicant must clarify.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-2 and 6-10 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Delling et al. (DE102015013362A1) in view of Gaudig (DE202013003988).  Delling et al. shows a headrest having a moveable part (20ab) and a guide supporting (12ab) a vehicle-fixed part, whereby first (16a) and second (21a) vertically spaced apart rack (7) are formed on one of  part and  first and second gear shafts (19) are on the other parts.  Two first gears (17ab) are on the first gear shaft and two second gears (18ab) are on the second gear shaft whereby teeth of a respective first gear mesh with that of a respective second gear.  is formed on the moveable first part having teeth meshing with the teeth of the rack.  Delling et al. further shows the use of a running rail (13) on one of the part.  Delling et al. teaches all of the features of the claimed invention except the use of a wheel and rail that are elastically deformable in a press-fit engagement.  Gaudig shows the use of a wheel (11) that is elastically deformable and that is press fitted in engagement with a rail (3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wheel and rail of Delling et al in order to inprove stability and insure that the wheel under compressive stress remains at rest on the rail and consequently fixes the gear at a predetermined position on the rack.    
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (9,974,390) in view of Delling et al. and Gaudig.  Tsai teaches the use of an armrest having a fixed part (4) and a moveable part (2) with a gear (33) and rack (421) assembly.  Tsai fails to teach the use of a wheel and rail along with the gear and rack.  Delling et al. in view of Gaudig (as described above) teaches the use of a guide support having a first gear (17a) in mesh engagement with a rack (16a) and a second gear (18a) that is in mesh engagement with a second rack (21a) along with an elastically deformable wheel (2) in a press fit with a running rail (1).  It would have been .     

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
July 3, 2020